Citation Nr: 1207883	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  05-31 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a disorder manifested by left side weakness and numbness.

2.  Entitlement to service connection for a disorder manifested by left side weakness and numbness, to include postherpetic neuralgia.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to May 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, found that new and material evidence had not been submitted to reopen the claim for service connection for a disorder manifested by left side weakness and numbness.  

In January 2008, the Board remanded the Veteran's claim to reopen service connection for a disorder manifested by left-sided weakness and numbness.  The case returned to the Board in October 2010 and was denied.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In May 2011, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that Board's October 2010 decision be vacated and remanded.  The appeal has now returned to the Board. 

There is some confusion within the record as to the scope of the claim that is currently before the Board.  On December 11, 2003, VA received a statement from the Veteran specifying that he was filing claims for "increase to my condition of nervous system-cluster headaches"  and "secondary service connection for left side: teeth, weakness in left shoulder, left leg, left arm, left foot, left side of neck."  The Veteran's December 2003 statement was interpreted by the RO as initiating claims for an increased rating for service-connected cluster migraines and to reopen service connection for left side weakness/numbness, which had been previously denied in a February 1996 rating decision.  

The claims for an increased rating and to reopen service connection were denied by the RO in a November 2004 rating decision.  The Veteran appealed the denial of these claims, and in a January 2008 decision, the Board denied the claim for an increased rating.  The Board also referred claims for entitlement to service connection for eczema of the left arm, chronic herpes zoster residuals, an arthritic disorder, and a dental disorder to the RO for adjudication.  The referral of these claims was based on a February 2008 statement received from the Veteran contending that these disabilities were manifestations of his claimed neurological disorder.  The claims for eczema and a dental disorder were adjudicated by the RO in a July 2009 rating decision.  The Veteran did not initiate an appeal with the respect to the July 2009 rating decision and the claims for eczema and a dental disorder are therefore not currently before the Board.  

The Board's January 2008 decision also remanded the claim to reopen service connection for left side weakness and numbness.  In a May 2009 letter, the RO notified the Veteran that the claim referred by the Board in January 2008 pertaining to chronic herpes zoster weakness and neuralgia was actually part of his pending claim to reopen service connection for left side weakness and numbness.  Similarly, the May 2011 JMR included a discussion of the claimed residuals of herpes zoster in the context of the current claim to reopen service connection for left side weakness and numbness.  Accordingly, the Board finds that the current issue on appeal contemplates residuals of chronic herpes zoster and the Veteran's reports of left-sided weakness and numbness throughout his body. 

Although the Board referred a claim for entitlement to service connection for arthritic changes in its January 2008 decision, the record does not reflect that any action has been taken on this claim.  Furthermore, in a December 2009 statement, the Veteran contended that he had been diagnosed with a cyst on his left wrist.  He attributed this cyst to his treatment for meningitis during active duty service.  The Veteran has also repeatedly contended that his current dental problems (i.e. multiple root canals) are secondary to his left-sided neurological problems.  The claims for entitlement to service connection for arthritic changes and a left wrist cyst and to reopen service connection for root canal treatment have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  





FINDINGS OF FACT

1.  The claim for service connection for left side weakness and numbness was initially denied in an unappealed February 1996 rating decision.

2.  The evidence received since the February 1996 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

3.  Postherpetic neuralgia has resulted in numbness and weakness of the left upper extremity and is etiologically related to active duty service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for left side weakness and numbness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  Service connection for postherpetic neuralgia with weakness of the left upper extremity is warranted.  38 U.S.C.A. §§ 1110, 1131: 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Service connection for left side weakness and numbness was initially denied by the RO in a February 1996 rating decision.  The RO determined that the evidence of record, including service treatment records and a September 1995 VA examination, established that the Veteran's complaints of left arm weakness were residuals of post herpes zoster (shingles) that were first diagnosed in 1993.  There was no evidence of a nexus between the current neurological complaints and active duty service.  The Veteran did not appeal the denial of his claim and the February 1996 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence received since the February 1996 rating decision includes a June 2009 VA dermatological examination report with a medical opinion in support of the claim.  The Board finds that this evidence is new and material as it was not previously considered and pertains to an unestablished fact of the claim that was previously lacking, i.e. a link between the Veteran's current neurological complaints and treatment for meningitis during active duty service.  Reopening of the claim is therefore granted.  


Reopened Claim

The Veteran contends that service connection is warranted for weakness and numbness of various parts of the left side of his body as it is a residual of meningitis during active duty service.  In statements dated throughout the claims period, he has reported experiencing symptoms of numbness, tingling, and weakness of the left upper and lower extremities and left side of his face.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records show that the Veteran was treated in October 1970 for complaints of fever, cough, malaise, and myalgia.  A possible diagnosis of meningitis was made, and he was transferred to the US Naval Hospital in San Diego on October 12, 1970.  The Veteran remained hospitalized until November 5, 1970 when he was released with a diagnosis of meningococcal meningitis.  The Veteran was later seen on many occasions for headaches on the left side of his head, but service records do not document any complaints or treatment related to weakness or numbness on the left side of his body.  The February 1977 examination for separation also indicated a normal neurological system.

In December 1992, the Veteran was examined by his private physician with complaints of an itchy rash on his shoulder and back.  He was diagnosed with shingles in March 1993 and was treated for muscle soreness of the upper arms around the shoulders.  Ten years later, in December 2003, the Veteran was noted by a VA physician to have some muscle weakness of the left arm and leg at the Hines VA Medical Center (VAMC).  During a general medical examination in January 2004, he complained of left arm pain since his incident of herpes zoster in the 1990s.  He was unable to lift his arm without pain and attributed his arm weakness to in-service meningitis.  The treating doctor noted that the Veteran's symptoms could be due to postherpetic neuralgia.  

After review of the evidence, the Board finds that the record establishes that service connection is warranted for postherpetic neuralgia with weakness and numbness of the left upper extremity.  The Veteran has continued to undergo treatment at the Hines VAMC for neurological problems of the C-7 nerve root affecting the left upper extremity including pain, numbness, and weakness.  Service treatment records also clearly document a diagnosis and treatment for meningitis.  In addition, the record contains competent evidence of a nexus between the Veteran's neuralgia and in-service meningitis.  Upon VA examination in June 2009, a VA dermatologist opined that the Veteran's meningitis had resulted in nerve dysfunction and herpes zoster affecting the upper left extremity.  The Veteran's treating physicians have also associated his neurological problems with the left upper extremity to herpes zoster neuralgia.  All three elements of service connection are met, and to the extent that he experiences numbness, weakness, and pain of the upper arm due to postherpetic neuralgia, service connection is warranted.  

Although service connection is warranted for the Veteran's symptoms involving his left upper extremity, the Board finds that service connection is not established for his neurological complaints involving the left lower extremity and left facial nerves.  VAMC treatment records document that the Veteran has been seen with complaints involving the left leg and left side of his face, but these symptoms have been clearly associated with other non-neurological disabilities.  In April 2007, the Veteran's VA health care provider found that his left knee and foot pain were unrelated to his prior occurrence of meningitis and postherpetic neuralgia.  He has also undergone VA treatment for degenerative joint disease of the left lower extremity confirmed by X-rays.  Similarly, the Veteran's complaints of facial pain were associated with dental problems in January 2004.  These non-neurological disabilities are the subject of other claims referred to the RO for adjudication, and it is clear that the manifestations of the Veteran's postherpetic neuralgia are limited to his left upper extremity.  

Finally, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen and grant the claim.  


ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for a disorder manifested by left side weakness and numbness is granted.

Entitlement to service connection for postherpetic neuralgia of the upper left extremity is granted.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


